UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6252



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WAYNE P. THOMAS, a/k/a Eugene Gregory,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CR-
91-212-S, CA-01-206-S)


Submitted:   June 29, 2001                 Decided:    July 16, 2001


Before LUTTIG, MICHAEL, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Wayne P. Thomas, Appellant Pro Se. Jamie M. Bennett, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Wayne P. Thomas appeals the district court’s order denying his

motion filed under 28 U.S.C.A. § 2255 (West Supp. 2000).    We have

reviewed the record and the district court’s opinion and find no

reversible error.   Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court.* See United States v. Thomas, Nos. CR-91-212-S; CA-01-206-S

(D. Md. Jan. 29, 2001).   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                           DISMISSED




     *
       Thomas’ informal brief includes a request for permission to
file a second or successive § 2255 motion. We decline to act on
this request at the present time. We note that the court’s staff
has forwarded to Thomas the appropriate forms so that he may
properly file a motion for such authorization under 28 U.S.C.A. §
2244 (West 1994 & Supp. 2000). The court will act upon Thomas’
request for authorization to file a successive § 2255 motion when
it is filed.


                                  2